﻿On behalf of the delegation of the Kingdom of Morocco, I am particularly happy to express our most heartfelt congratulations to Mr. Dante Caputo on his election to the presidency of the forty-third session of the General Assembly.
His outstanding personal Qualities and deep knowledge of international issues augur well for the success of his work in discharge of the important responsibilities entrusted to him by the General Assembly. We may be assured of the complete readiness of our delegation to co-operate with him for the success of our deliberations.
I would also wish to extend to his predecessor, Mr. Peter Florin, all our thanks and appreciation for the dedication he brought to his mandate in the course of the last session during a difficult period in the history of the United Nations
Our Organization has reached the years of full maturity, strengthened by the experience acquired over its 43 years of existence and tempered by the tests it has undergone in the midst of profound upheaval on the international scene since its establishment. The United Nations, which began a process of reform over two years ago, may well be proud today of the decisive and significant results achieved.
In this respect I should like to pay a warm tribute to the Secretary-General, who has spared neither his time nor his energy to ensure the continuity of the work of the United Nations in spite of the financial crisis, while making it perform more efficiently and effectively. Of course any social entity must be ready to respond at all times to the demands of its environment, and in this respect reform will remain an ongoing concern. But it is also up to us, as Member States, to abide by the rules of the game we agreed to and the decisions arising therefrom.
This attitude is necessary more than ever now that a climate of harmony, détente and openness is emerging and real prospects are taking shape for the settlement of many international crises in respect of which the United Nations , already involved, will necessarily be called upon to play an increasingly important role in the finding of solutions  guaranteeing and implementing them in such a context, characterized by agreement and dialogue, with respect for the fundamental principles of the Charter, everyone is becoming aware of the irreplaceable role of the United Nations as a centre for harmonizing efforts towards shared goals.
The Kingdom of Morocco, which, throughout the sessions of the General Assembly and the work of the United Nations, has always demonstrated a pragmatic and responsible approach, strongly supports the Secretary-General's appeal, in his report of 14 September 1988, for avoidance of rhetorical inflation in General Assembly debates and the adoption of ineffective, stock resolutions, and for the strengthening of the essential effectiveness of the Security Council through the- unreserved support of all Member States for its decisions on given disputes, by simply accepting a text but supporting it resolutely at the diplomatic level.
We must not lose sight of the fact that all these mechanisms which have to reconcile diverging interests, must be based on the ethical foundation that is the guarantee of the durability of the Organization - that is, the upholding and safeguarding of dignity and the fundamental rights of the human person.
It is our duty, as we celebrate the fortieth anniversary of the universal Declaration of Human Rights, to work together in all international bodies to guarantee the development of man's full potential, eliminate all discrimination, condemn unreservedly the odious crime of apartheid, and denounce violations of human dignity of any kind.
The remarkable contribution of the United Nations to the establishment of the conventional and institutional framework for the definition of, and respect for, human rights must be accompanied by the widest possible support for international covenants, so that there may be full observance of the universal humanist values that are the foremost prerequisite for and the objective of peace.
The unbridled arms race and the continued development of weapons of mass destruction constitute a danger to international peace and security and threaten the very survival of mankind. This is why the international community, which noted with satisfaction the conclusion by the two major Powers, in December 1987, of the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles - the INF Treaty - is justified in expecting that other agreements will be reached, especially in connection with strategic weapons and denuclearisation, in order to preserve whole regions from the danger of nuclear confrontation.
We regret that the special session of the General Assembly devoted to disarmament held last June did not achieve the expected results. We hope that none the less it contributed to enabling the big Powers to reduce strategic weapons and promoting the early adoption of appropriate rules and mechanisms for the prohibition of the production and use of chemical weapons, and the destruction of existing stockpiles.
The building of a peaceful and just society undoubtedly depends on the efforts of all countries, regardless of size or strength, and on the commitment of all concerned to take additional measures, in a spirit of solidarity, to prevent conflicts, extinguish hotbeds of tension rapidly and establish relations of good-neighbourliness on a stable and mutually advantageous basis.
My country, which works unceasingly for the peaceful settlement of disputes and the development of co-operation at the bilateral, regional and international levels, welcomes the new spirit that inspires this session and the favourable atmosphere in which it is taking place.
The well-deserved award of the Noble Peace Prize to the United Nations forces and observers is timely confirmation of the expanding role of the Organization and the recognition of its efforts towards the establishment of peaceful, just international relations. We commend the sacrifices made and the courage shown by the missionaries of peace, and we hope that, as their field of activity widens, they will be given the unanimous support of the international community so they may discharge their noble task in the best possible conditions.
For the past eight years a conflict of exceptional violence has left two brother Muslim countries - Iraq and Iran - in mourning. Throughout these years we have appealed from this rostrum, and in other international forums for a cessation of hostilities so that the conditions may be created for a constructive dialogue and a final settlement of this crisis. My country therefore welcomed with great satisfaction and relief the Secretary-General's announcement, on 20 August, of the cease-fire and its acceptance by the two parties. With the unanimous and sustained support of the Security Council, Mr. Perez de Cuellar was succeeded, through his intensive mediation efforts, in bringing to an end one of the most devastating conflicts since the Second World War, thus paving the way for appropriate discussion of all outstanding problems and to the working out of a just, honourable and lasting settlement.
The withdrawal of foreign troops from Afghanistan was the prerequisite for genuine national reconciliation and for the assumption by that country of control over its own future. Thanks to the patient work and constant readiness of the Secretary-General, that is, day by day, becoming a reality. The process of good offices set in motion, and the political will shown by the parties, made possible the conclusion of the Geneva Accords, on 14 April 1988, guaranteed by the two big Powers. We are convinced that the implementation of that agreement in good faith and under the supervision of the United Nations will be the prelude to a new era in Afghanistan, in which that suffering country will be able to heal its wounds and begin the crucial work of reconstruction and development, to the benefit of its entire population. We hope, therefore, that in the near future Afghanistan will be able to resume the place it had always held in the Islamic community.
There are some glimmers of hope in other regions of the world. These must be encouraged and supported to make possible the beginning of the peace process and the removal of all obstacles to the self-determination of the peoples concerned.
This is the case with regard to the Brazzaville talks, the aim of which is the creation of conditions conducive to the prompt implementation of Security Council resolution 435 (1987), which concerns the peace plan for Namibia. Pending the successful conclusion of these talks, we shall continue to give our full support to the Namibian people in seeking the fulfilment of its legitimate aspiration to independence and unity.
We are also pleased that there has been substantial progress towards ensuring the territorial integrity and sovereignty of Angola. But the stability and security of that brother country can be definitively guaranteed only through true national reconciliation. Morocco, which has spared no effort to that end, will continue to work side by side with other brother African countries towards a settlement, through dialogue, of the problems that remain between the parties to the conflict in Angola.
In Asia, the Jakarta meeting last July, convened at the initiative of the members of the Association of South-East Asian Nations, for the first time  tabled all the parties directly involved in the question of Kampuchea to meet. It is important that these efforts be continued to get under way a comprehensive political solution by organizing the withdrawal of foreign troops and, thereby ensuring that the Kampuchean people has control of its own destiny.
In Cyprus, the mission of good offices gave both parties the framework for the constructive dialogue that began in Nicosia last month, the purpose of which was to smooth out the difficulties that were still pending and to arrive at a global and mutually acceptable settlement plan. This new breakthrough in favour of peace will, we hope, be the first step towards harmonious relations between the two Cypriot communities.
With regard to Central America, the Kingdom of Morocco reiterates its support for the action taken by the Contadora Group and the plan proposed by President Arias of Costa Rica to enable the region at last to enjoy peace and stability, free from any foreign interference.
Unfortunately, these happy breakthroughs towards peace did not benefit the Middle East, a region which for more than 40 years has been shaken by a cycle of violence and war though it is of crucial importance to the balance and stability of the world.
While the withdrawal of Israel from all occupied Arab territories is essential, no lasting peace will come about in that region of the world without the recognition of the Palestinian people's right to an independent State. That people is experiencing the tragedy of occupation, exile and deprivation of its most fundamental rights. To the poignant appeal of the Palestinians for justice, Israel has responded so far only by increasing repression, imprisonment, expulsion and assassination. Now that all energies are focused on the peaceful solution of conflicts and the safeguarding of the rights of the human communities concerned, it is unacceptable that the tragic fate of the Palestinian people should be ignored and the future of its children be at а total impasse.
It is no wonder therefore that this generation of despair has no alternative but daily to face danger, unarmed, in order to affirm in the eyes of the world its right to freedom and to an independent homeland. The intifada, which has lasted almost a year now in the occupied Palestinian territories, should awaken us to the urgent need for a solution to this crisis, which is gaining in intensity and cruelty with each passing day. Every effort should be made to hold an international conference on the Middle East as soon as possible, under the auspices of the United Nations and with the participation of the permanent members of the Security Council and of all parties concerned, including the Palestine Liberation Organization (PLO) as the sole and authentic representative of the Palestinian people.
The tragic situation prevailing in the Middle East did not spare Lebanon, which, because of foreign interference, was plunged into disarray, instability and the horrors of civil war. The Kingdom of Morocco reiterates its solidarity with the Lebanese people  for the safeguarding of its territorial integrity, national unity and sovereignty. My country calls for the cessation of all foreign interference which represents a real threat of partition for this Arab land, once a model of tolerance and coexistence among communities and religions.
Because of its geopolitical location the Kingdom of Morocco attaches great importance to the stability and security of the Mediterranean. Our constant concern to see this area freed from the nuclear threat by the elimination of missiles on naval fleets in the Mediterranean is therefore understandable. We remain convinced however that the development of harmonious relations between the two shores is a necessary element in the establishment of genuine regional peace and security. For that reason the Mediterranean policy of my country stresses co-operation with Europe and so last April Morocco signed agreements with, the European Economic Community (EEC) following its expansion to include Spain and Portugal. It is undeniable, however, that this relationship, which we should like to be an exemplary one, will not come to fruition without an abatement in some of the sources of tension remaining in the Mediterranean.
Thus it is important to resolve the dispute concerning the enclaves of Sebta and Mellilia and other Moroccan islands and islets under Spanish occupation, in order to prevent this anachronistic situation - remnant of a past era - from affecting the harmony that should preside over the relations between the two shores of the Straits of Gibraltar. We are convinced that the recent agreements, signed at bilateral and EEC levels, will facilitate the settlement of these territorial disputes in the mutual interest of the two countries. We in Morocco would like to preserve the manifold ties which throughout history have existed between the Moroccan and Spanish peoples.
Security and development are indivisible. Unfortunately, in the field of development this decade has been one of disenchantment an   the failure of the North-South dialogue. Global negotiations to counter the crisis and bring about balanced economic growth did not go beyond statements and declarations.
In this regard, even though political stability in Africa hinges on real development and in particular on the settlement of the crucial debt problem, the special session devoted to that continent did not measure up to expectations.
 Standing as we are on the threshold of a new century, it is essential that we meet the unavoidable challenges facing us and focus all our energies on the establishment of global patterns of development that take account of existing complementary factors and fundamental needs in order to guarantee for all a decent quality of life based on respect for socio-cultural differences. While pursuing this great ambition we should, at the same time, seek urgent solutions to the most pressing problems. Therefore it is important to deal as soon as possible with the external debt crisis in its political, economic and social dimensions. This calls for an innovative strategy since the conventional approach based on annual rescheduling alone is proving to be ineffective.
While acknowledging the merits of bilateral and multilateral initiatives taken in favour of low-income debtor countries, it is time to recognize the importance of reducing the outstanding debt and the debt servicing of medium-income debtor countries and of resolutely tackling the commercial debt of heavily indebted countries.
In this context, ray country supports the recent additional proposals made by His Highness Arair Jaber Al-Sabah of Kuwait, by President François Mitterrand and by Prime Minister Takeshita, aimed at alleviating the public and commercial debt burden.
At the same time, we must take advantage of the forthcoming multilateral talks, especially the Uruguay Round, to improve the international economic environment in the spheres of the flow of .net resources, trade and the stabilization and rising of commodity prices.
My country intends to shoulder its -share of the responsibility and make its contribution to the solution of problems at the regional and international levels. Thus, Morocco recently hosted the conferences of the Non-Aligned Movement on food and agriculture and on the foreign debt crisis, as well as the first meeting of African experts on geophysical threats in Africa. In order to mobilize all
resources and involve the countries concerned in the struggle against the danger of locust infestation. His Majesty King Hassan II has taken the initiative in 'convening an international conference at a high level, which will be held in Morocco on 25 October. It is also on Morocco's initiative that the first ministerial conference on co-operation with regard to fisheries between African countries bordering on the Atlantic Ocean will be held at Rabat next March. We hope that these meetings, in addition to creating a spirit of solidarity, will make it possible to establish complete and lasting co-operation, especially in Africa.
Given the impasse in the North-South dialogue, co-operation and regional integration are increasingly felt to be a vital necessity. In the Maghreb, the building of a unified area is not a new idea; it is something that from the outset has been part of the struggle of our country for national liberation. Thus, in his statement in Tangiers in 1947, His Majesty Mohammed V appealed for the independence of Morocco within the framework of the unification of the Maghreb. Since its independence Morocco has worked unceasingly, with faith and determination, for the construction of a Maghreb whose peoples are united by ties of brotherhood, that stem naturally from their history, culture and shared religion and from their united struggle for liberation. We are pleased to be able to say that the Maghreb project is now gaining ground. Strengthened by our respective experiences, we are now making realistic, considered progress towards a regional integration that can be a source of co-operation and development and α factor of stability and peace for the peoples of the Maghreb.
Thus, in June of 1988, for the first time since my country's independence, a summit meeting of five Maghreb! Reads of State was held in Algiers and agreed on the establishment of a Maghreb High Commission, which during its inaugural meeting distributed responsibilities equitably among the five countries of our region, each being responsible for a commission on the economic, financial, socio-cultural, institutional and human aspects of regional integration.
A second session of the Maghreb High Commission will be held in Rabat at the end of this month in order to continue the already well advanced work of integrating the Maghreb.
Morocco solemnly reaffirms its complete readiness to do all in its power to fashion at a steady pace a peaceful, united Maghreb that responds to the profound aspiration of our peoples.
My country is especially pleased by the climate of peace that has characterized inter-Maghreb relations over the past few months, in that the beneficial impact of this now is apparent with regard to the final settlement of the question of Western Sahara. I would remind members that as soon as Mr. Perez de Cuellar took the initiative of extending his good offices for the settlement of this question, we expressed our complete confidence in him and our determination to co-operate fully for the success of the process that he was preparing to undertake. This process has now made decisive progress. Thus, a technical Mission of the United Nations visited the region in November 1987 to gather at first hand all the necessary data for the establishment of a cease-fire and the organization of a referendum on self-determination.
A decisive step was taken on 30 August last when the parties accepted the proposals made by the Secretary-General, in co-operation with the Chairman of the Organization of African Unity (OAU). These proposals, which are based on the principles and the practice of the United Nations in this field, constitute a final settlement plan for the problem of the Sahara.
The plan provides for the appointment of a representative of the Secretary-General, the proclamation by the Secretary-General of a cease-fire, under the guarantee and supervision of United Nations Observers and verification by means of impartial and objective procedures of the persons entitled to participate in the referendum. Lastly, under the terms of this plan the referendum will be prepared and organized under the authority of the representative appointed by the Secretary-General for that purpose.
When presenting his peace plan to the Security Council, on 20 September, the Secretary-General indicated that the progress achieved towards a settlement of the question of Western Sahara constituted
"a preliminary ... result, which it is extremely important to consolidate in order to preserve the momentum of the process." (S/PV.2S26, p. 8)
Morocco, which attaches great importance to the establishment of a genuine climate of peace and trust in the region, welcomes the support given by the Security Council to the good offices mission by its adoption, on 20 September 1988, of resolution 621 (1988), in which the Security Council "1. Decides to authorize the Secretary-General to appoint a special representative for Western Sahara;
"2. Requests the Secretary-General to transmit to it as soon as possible ' a report on the holding of a referendum for self-determination of the people of Western Sahara and on ways and means to ensure the organisation and supervision of such a referendum by the United Nations in co-operation with the Organization of African Unity."
The unanimous support of the Security Council for the proposals made by the Secretary-General in co-operation with the Chairman of the OAU is of great Importance. The good offices process has now entered its last and practical stage, leading in the near future to the establishment of the cease-fire and the organization of the referendum on self-determination. We were particularly pleased by the unanimity in the Security Council in adopting resolution 621 (1988). That unanimity is reflected in the extremely favourable way in which the entire International community has welcomed the Secretary-General's peace plan.
Since the various regions of the world, through un unprecedented progress in cooperation, are well tuned to each other and simultaneously share the same emotions, it is time to emphasize the positive factors of unity and harmony. The United Nations provides us with a unique forum for the harmonization of views and the establishment of universal consensus, so long as unity of purpose prevails over the outdated reflexes of sterile distrust.
The current situation inevitably invites us to the dialogue and mutual understanding that led to the noble ideals which inspired the drafters of our Charter and which must now guide our approach to the evermore complex realities of our present world
